DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1 in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden imposed on the Examiner since the search for Species A1 would overlap with a search for Species A2 and A3.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The requirement is still deemed proper and is therefore made FINAL.
Applicant identifies claims 1-2, 4-15 and 17-20 as readable on the elected species, and therefore, claims 3 and 16 as withdrawn. The examiner respectfully disagrees and points out that claims 8-13 are directed to the non-elected species A3. Furthermore, claim 17 depends on withdrawn claim 16. Therefore, claims 3, 8-13 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “phase control circuit” has been interpreted as disclosed in paragraph 0048 and reference number 200 in Fig. 2A of the specification. The limitation “feedback controller” has been interpreted as disclose in paragraph 0048 and reference number 222 in Fig. 2A of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-2, 4-6, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Hudson et al., US 2016/0163557 or Rauf et al., US 2009/0025878.
Kobayashi et al. shows the invention as claimed including an apparatus, comprising: a support pedestal 120 having a support surface 125; a conductive mesh 130 disposed in the support pedestal: a faceplate 115 disposed opposite the support surface; a process volume defined at least partially by the support pedestal and the faceplate; a first portion of a grounding bowl (part of 110 surrounding the support pedestal) having an annular shape and surrounding the support pedestal opposite the process volume; and a phase control circuit 500 coupled to the faceplate and the conductive mesh; see, for example, the entire document, especially figs. 1-2, 8, and 10, and their descriptions).
Kobayashi et al. is applied as above but does not expressly disclose the claimed annular liner, second portion of the grounding bowl and purge gap. Hudson et al. discloses an apparatus comprising a first portion of a grounding bowl 432/436 and an annular liner 456 surrounding the support pedestal and the first portion of the bowl, a second portion 458 of the grounding bowl disposed radially outward of the annular liner; and a purge gap 460 formed between the first portion of the grounding bowl and the second portion of the grounding bowl, at least a portion of the purge gap defined by the annular liner, wherein the annular liner is disposed between at least a portion of the 
With respect to claim 2, it should be noted that the phase control circuit of Kobayashi et al. comprises: a phase detector 400; a feedback controller 210; and a phase shifter.												Regarding claim 4, the apparatus of Kobayashi et al. further comprises a radio 
With respect to claim 15, it should be noted that the feedback controller of the apparatus of Kobayashi et al. uses transmitted phase data from the faceplate and the conductive mesh (see, for example, figs. 1, 7-8 and their descriptions, especially reference numbers 160 and 165).

Claim 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Hudson et al., US 2016/0163557 or Rauf et al., US 2009/0025878, as applied to claims 1-2, 4-6, 14-15 and 18 above, and further in view of Chen et al., US 2014/0302256.

With respect to claim 20, Kobayashi et al., Hudson et al. and Rauf et al. do not expressly disclose that the annular liner comprises aluminum oxide containing material. Chen et al. discloses an apparatus comprising an annular liner 114 that can be made of aluminum oxide (see, for example, fig. 2 and its description, especially paragraph 0038).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the annular liner of the apparatus of Kobayashi et al. modified by Hudson et al. or Rauf et al., as to comprise aluminum oxide because such material is known and used in the art as a suitable material to protect chamber walls/parts and minimize contamination within the apparatus.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Hudson et al., US 2016/0163557 or Rauf et al., US 2009/0025878, as applied to claims 1-2, 4-6, 14-15 and 18 above, and further in view of Janakiraman et al., US 2009/0236214.
Kobayashi et al., Hudson et al. and Rauf et al. are applied as above but do not expressly disclose that the annular liner comprises aluminum oxide containing material. Janakiraman et al. discloses an apparatus comprising a liner 127 made of a ceramic material and further discloses aluminum oxide as a ceramic material (see, for example, figs. 2A-2B and paragraphs 0027 and 0032). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the annular liner of the apparatus of Kobayashi et al. modified by Hudson et al. as to comprise aluminum oxide because such material is known and used in the art as a suitable material to protect chamber walls/parts and minimize contamination within the apparatus.

Claim 1-2, 4-6, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Cao et al., US 2014/0042016.
Kobayashi et al. shows the invention as claimed including an apparatus, comprising: a support pedestal 120 having a support surface 125; a conductive mesh 130 disposed in the support pedestal: a faceplate 115 disposed opposite the support surface; a process volume defined at least partially by the support pedestal and the faceplate; a first portion of a grounding bowl (part of 110 surrounding the support 
Kobayashi et al. is applied as above but does not expressly disclose the claimed annular liner, second portion of the grounding bowl and purge gap. Cao et al. discloses an apparatus comprising a first portion of a grounding bowl 561 and an annular liner 170/516 surrounding the support pedestal and the first portion of the bowl, a second portion 160 of the grounding bowl disposed radially outward of the annular liner; and a purge gap 554 formed between the first portion of the grounding bowl and the second portion of the grounding bowl, at least a portion of the purge gap defined by the annular liner, wherein the annular liner is disposed between at least a portion of the second portion of the grounding bowl and the purge gap, wherein at least a portion of the purge gap is between the annular liner and the first portion of the grounding bowl; see, for example, fig. 5 and its description. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Kobayashi et al. as to comprise the claimed annular liner because such means are known and used in the art as a suitable means for preventing/minimizing contamination of parts of the apparatus. It should be noted that the apparatus of Kobayashi et al. modified by Cao et al. would comprise an annular liner surrounding the support pedestal and at least a portion of the first portion of the grounding bowl.

With respect to claim 15, it should be noted that the feedback controller of the apparatus of Kobayashi et al. uses transmitted phase data from the faceplate and the conductive mesh (see, for example, figs. 1, 7-8 and their descriptions, especially reference numbers 160 and 165).
Regarding claim 20, it should be noted that Cao et al. further discloses that the annular liner can comprise aluminum oxide (see, for example, paragraph 0079). Therefore, the apparatus of Kobayashi et al. modified by Cao et al. would comprise an annular liner comprising aluminum oxide.

Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Cao et al., US 2014/0042016, as applied to claims 1-2, 4-6, 14-15, 18 and 20 above, and further in view of Chen et al., US 2014/0302256.
Kobayashi et al. and Cao et al. are applied as above, and Cao et al. further discloses that metallic materials such as stainless steel and aluminum are known and used in the art for their resistant to plasma erosion (see, for example, paragraph 0079).  However, the references do not expressly disclose that the first and second portions of the grounding bowl are made of the claimed materials. Chen et al. discloses an apparatus comprising a grounding shield 230 that has a first portion and a second portion, wherein the grounding shield 230 can be made of aluminum or stainless steel (see, for example, fig. 2 and its description, especially paragraph 0038).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second portion of the grounding bowl of the apparatus of Kobayashi et al. modified by Cao et al., as to comprise the claimed materials because such materials are known and used in the art as suitable conductive materials for grounding parts of the apparatus, and can efficiently and effectively withstand the process gas and/or plasma chemistry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meacham et al. is cited for its teaching of an apparatus .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 26, 2022